Dismissed and Opinion Filed December 10, 2014




                                          S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01475-CV

                  BOMBARDIER AEROSPACE CORPORATION, Appellant

                                                 V.

   SPEP AIRCRAFT HOLDINGS, LLC, PE 300 LEASING, LLC, SARACEN PURE
  ENERGY PARTNERS, LP, CRANE CAPITAL GROUP, INC., JAMES R. CRANE,
 FLORIDIAN GOLF RESORT LLC, CHAMPION ENERGY MARKETING LLC, AND
             CRANE WORLDWIDE LOGISTICS, LLC, Appellees

                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-14739

                              MEMORANDUM OPINION
                            Before Justices FitzGerald, Lang, and Brown
                                   Opinion by Justice FitzGerald

          This is an appeal from a ruling by an associate judge. Stating the notice of appeal was

inadvertently filed in this Court as it intended to appeal to the trial court only, appellant moves to

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal.

See id.

141475F.P05


                                                      /Kerry P. FitzGerald/
                                                      KERRY P. FITZGERALD
                                                      JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

BOMBARDIER AEROSPACE                              On Appeal from the 44th Judicial District
CORPORATION, Appellant                            Court, Dallas County, Texas
                                                  Trial Court Cause No. DC-12-14739.
No. 05-14-01475-CV       V.                       Opinion delivered by Justice FitzGerald.
                                                  Justices Lang and Brown participating.
SPEP AIRCRAFT HOLDINGS, LLC, PE
300 LEASING, LLC, SARACEN PURE
ENERGY PARTNERS, LP, CRANE
CAPITAL GROUP, INC., JAMES R.
CRANE, FLORIDIAN GOLF RESORT
LLC, CHAMPION ENERGY
MARKETING LLC, AND CRANE
WORLDWIDE LOGISTICS, LLC,
Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

         We ORDER that appellee SPEP Aircraft Holdings, LLC, PE 300 Leasing, LLC, Saracen
Pure Energy Partners, LP, Crane Capital Group, Inc., James R. Crane, Floridian Golf Resort
LLC, Champion Energy Marketing LLC, and Crane Worldwide Logistics, LLC recover their
costs, if any, of this appeal from appellant Bombardier Aerospace Corporation.


Judgment entered December 10, 2014.




                                            –2–